Citation Nr: 1042435	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  03-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip disability, 
to include as secondary to service-connected residuals of a 
fractured right tibia and fibula.   
 
2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active duty in the Army from September 1976 to 
November 1979.  He also had additional service in the Army 
Reserve, including a verified period of active duty from 
September 1989 to February 1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 RO rating decision that denied 
service connection for a left hip disability, to include as 
secondary to service-connected residuals of a fractured right 
tibia and fibula, and denied a TDIU rating.  In December 2004, 
the Board remanded this appeal for further development.  

In a July 2007 decision, the Board denied the Veteran's claims.  
The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2008, the parties (the Veteran and the VA Secretary) 
filed a joint motion which requested that the Board's decision be 
vacated and remanded.  A September 2008 Court Order granted the 
motion.  In June 2009, the Board remanded this appeal for further 
development.  


FINDINGS OF FACT

1.  The Veteran's current left hip disability began years after 
service, was not caused by any incident of service, and was not 
caused by or permanently worsened by his service-connected 
residuals of a fractured right tibia and fibula.  

2.  The Veteran's service-connected disabilities are residuals of 
a fractured right tibia and fibula (rated 50 percent); 
osteoarthritis of the right hip (rated 20 percent); donor site 
scars of the right leg (rated 10 percent); absence of a right 
lateral cutaneous nerve (rated 10 percent); and bilateral hearing 
loss (rated 0 percent).  The combined disability rating is 70 
percent.  His service-connected disabilities do not preclude 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated by 
service, and is not 
proximately due to or the result of service-connected residuals 
of a fractured right tibia and fibula.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).  

2.  The criteria for a TDIU rating have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice 
should inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim.  It should 
also inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in December 2002, a rating 
decision in February 2003, a statement of the case in March 2003, 
a rating decision in October 2006, a rating decision in October 
2006, a supplemental statement of the case in October 2006, and 
correspondence in October 2009.  These documents discussed 
specific evidence, the particular legal requirements applicable 
to the claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, and the responsibilities 
of the parties in obtaining the evidence.  The Board finds that 
any defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the 
claims by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the appellant.  
The case was last readjudicated in a July 2010 supplemental 
statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant evidence.  VA has also 
obtained medical examinations in relation to these claims.  Thus, 
the Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  

Analysis

I.  Left Hip Disability

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as arthritis, may be 
granted if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by an 
established service-connected disability.  38 C.F.R. § 3.310; see 
also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes 
that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
conform with the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Allen; however, based upon the 
facts in this case the regulatory change does not impact the 
outcome of the appeal.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt v. 
Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).

The Veteran is service-connected for residuals of a fractured 
right tibia and fibula.  The Veteran is also service-connected 
for a right hip disability (osteoarthritis of the right hip); 
donor site scar residuals of the right leg; an absence of a right 
lateral femoral cutaneous nerve; and for bilateral hearing loss.  
He contends that he has a left hip disability that is related to 
his periods of service, or, more specifically, that is related to 
his service-connected residuals of a fractured right tibia and 
fibula.  The Veteran reports that VA facilities removed bone from 
both of his hips and used it for his residuals of a fractured 
right tibia and fibula.  He also indicates that the scar tissue 
and soft tissue areas bother him when he walks or moves.  He 
further alleges that his years in the Army Reserve had added to 
his condition.  

The Veteran had active duty in the Army from September 1976 to 
November 1979.  He also had additional service in the Army 
Reserve, including a verified period of active duty from 
September 1989 to February 1990.  The Veteran's available service 
treatment records do not specifically show complaints, findings, 
or diagnoses of a left hip disability.  The available service 
treatment records do show treatment for a fractured right tibia 
and fibula.  The Veteran underwent a right tibial osteotomy and 
fibular osteotomy with Steinman pin fixation and an above the 
knee cast.  The Veteran was also noted to have scars of the right 
leg.  

The first post-service evidence of record of any possible left 
hip disability is in June 2001 with the first post-service 
evidence of an actually diagnosed left hip disability in April 
2002, both years after the Veteran's periods of service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for many 
years after service).  

A June 2001 VA X-ray report, as to the Veteran's pelvis and 
bilateral hips, noted that he was claiming that he had bilateral 
hip and back pain.  It was reported that the Veteran had 
residuals of a fractured right tibia and fibula.  The impression, 
as to the Veteran's left hip, was that he had a normal left hip.  

A June 2001 VA orthopedic examination report did not specifically 
refer to a left hip disability.  

A December 2001 VA treatment entry noted that the Veteran 
reported that he had pain that had been going on for about the 
past year.  He stated that his (right) tibia seemed to be burning 
and that it was also hypersensitive.  The Veteran indicated that 
he also had radiation of the pain from his iliac graft sites into 
both hips and down his legs all the way to his toes.  The 
examiner reported that, at that time, he was not convinced that 
all of the Veteran's pain was from his (right) tibia.  The 
examiner remarked that it was hard to believe that after all the 
previous years, all of a sudden in the past year, the Veteran was 
having all that pain.  The examiner stated that although the 
Veteran was tender over his pin sites on his tibia, he did 
believe that such pain could not attribute for all the proximal 
pain.  The examiner reported that the Veteran might have problems 
more proximally.  It was noted that the Veteran did undergo X-
rays which showed some sclerotic lesions in his right femoral 
head which were not worked up and that appeared to be benign.  
The examiner commented that he discussed the case with another 
physician and he agreed that there might be two diagnoses 
involved.  The examiner stated that as far as the proximal pain 
was concerned, other pathology needed to be ruled out and they 
would obtain a magnetic resonance imaging (MRI) study of the 
Veteran's pelvis to rule out any abscess or osteomyelitis in the 
pelvis, and also to further evaluate the lesions in his femoral 
head.  

An April 2002 private treatment report from the Allegheny Medical 
Practice Network, which was somewhat illegible, related an 
assessment of chronic bilateral hip pain and a history of chronic 
lumbago.  

An April 2002 radiological report from F. A. Yarussi, M.D., as to 
the Veteran's pelvis and left hip, indicated an impression of 
calcific trochanteric bursitis.  It was noted that there was a 
stable cystic irregularity of the anterior right iliac spine, 
unchanged since compared with a study of October 2001.  

An April 2002 VA treatment entry noted that the Veteran had been 
seen previously for bilateral hip pain, with the right hip 
significantly worse than the left hip.  It was noted that an MRI 
study had been obtained.  As to an assessment, the examiner 
stated that the Veteran had bilateral hip pain and a history of 
back pain.  The examiner indicated that there was no evidence to 
suggest that the Veteran had any radiating or radicular symptoms 
at that time.  

A May 2002 treatment report from R. E. Schilken, M.D., noted that 
the Veteran was seen for evaluation of his bilateral hip and low 
back pain.  The Veteran reported that he was injured in the 
military when a tree fell on him and he had an open tibia/fibula 
fracture.  It was noted that the Veteran subsequently had 
osteomyelitis and had several bone grafts done that were taken 
from his hip.  The Veteran indicated that he had been having pain 
in his hips for about eight to nine months.  He reported that the 
right side was worse than his left side.  It was noted that the 
Veteran's medical history was significant for multiple surgeries 
for the Veteran's tibia/fibula fracture.  As to the Veteran's 
left hip, Dr. Schilken indicated that there was a small incision.  
Dr. Schilken stated that no defects were noted, but that the 
Veteran had some tenderness.  Dr. Schilken reported that the 
Veteran's left hip had full range of motion.  The impression was 
bilateral iliac wing pain with some early degenerative changes of 
the hip.  Dr. Schilken did not specific which hip he was 
referring to in regard to the degenerative changes.  

A July 2002 VA treatment entry indicated, as to an assessment, 
that the Veteran had early arthritis of the right hip.  

Subsequent post-service treatment records show treatment for 
disorders including left hip problems.  

For example, a January 2003 VA orthopedic examination report 
noted that the Veteran's claims file had been reviewed.  It was 
reported that the Veteran apparently developed d right leg 
osteomyelitis.  The examiner indicated that the Veteran 
subsequently required iliac crest bone grafts of both hips.  The 
Veteran reported, as to his left hip, that he had hip pain which 
was really below the previous area of the incision.  He stated 
that the pain occurred on and off all day long.  As to an 
assessment, the examiner indicated that the Veteran had a 
previous iliac crest bone graft taken from the left and right hip 
area to treat osteomyelitis.  The examiner noted that the Veteran 
had undergone an open reduction and internal fixation of the 
right ulna with a bone graft from the left hip in April 1989.  
The examiner stated that on the present examination, "[he] 
really did not see any evidence that [the Veteran] had a left hip 
condition."  The examiner reported that the Veteran did have a 
previous well healed incision over the left hip from the surgical 
area, but that his chief complaint of pain was really more in the 
posterior buttocks area where there had never been any other 
incisions.  The examiner stated that he could not appreciate any 
severe pathology on a magnetic resonance study or on X-rays of 
the hip joint.  

The examiner indicated that the Veteran did have some buttocks 
tenderness, but that it was nowhere near the previous incision 
and that he did not think it was related at all in any way to his 
previous injuries or his right leg condition.  The examiner 
stated that he did not think any such tenderness was service-
connected in anyway.  The examiner commented that he did not 
think such tenderness was related in any way to the Veteran's 
previous surgery or his previous condition as the examination 
clearly showed that the area of tenderness was not located near 
the previous surgical incision, that it did not involve the hip 
joint, that it did not involve any of the bony or muscular 
attachments, and that it would not be related to the Veteran's 
previous condition.  

A May 2003 VA orthopedic examination report did not specifically 
refer to a left hip disability.  

A September 2005 VA orthopedic examination report indicated that 
the Veteran's claims file was available and reviewed.  The 
Veteran reported that he had a computed tomography scan of both 
of his hips approximately one year earlier and that it revealed 
bone cysts of both hips.  The Veteran also reported that his 
right and left hip were both graft sites in the repair of his 
(right) tibia and fibula.  The examiner reviewed the Veteran's 
medical history in some detail.  The diagnoses were right 
leg/knee, old healed fractures of the proximal shafts of the 
right tibia and fibula with minimal residual deformities, minimal 
degenerative changes of the right knee, and an area of the skin 
desensitized (as per monofilament) by the absence of a femoral 
cutaneous nerve (donor site) that had not increased in severity 
since a VA examination in 2003; right hip pain, radiographically 
with bone cysts within the superolateral portion of the right 
femoral head and superior portion of the right femoral neck; left 
hip, no significant osseous, articular, or soft tissue 
abnormalities; and left knee pain, radiographically normal.  

The examiner commented that he agreed with the previous VA 
examiner regarding his opinion that "it [was] less likely than 
not that [the Veteran's] left hip was secondary to his service-
connected injury of the tibia and fibula or of the right hip."  
The examiner remarked that the Veteran did not appear to have 
improved since his last examination in 2003 and, in fact, was 
worse that day due to an acute left knee injury after a fall 
because his right leg gave out.  The examiner noted that the 
Veteran was getting neither adequate pain management nor current 
treatment.  The examiner stated that "it would seem that until 
either of those two things were at their optimum, it [was] 
unrealistic to think that the Veteran could secure or follow a 
substantially gainful occupation."  

An August 2006 VA general medical examination report noted that 
the Veteran's claims file was reviewed.  The Veteran stated that 
the onset of his bilateral hip problems was following a bone 
graft in about 1981.  He reported that his only treatment had 
been medication to relieve the pain.  The diagnoses included mild 
degenerative joint disease of the right knee with chronic pain 
secondary to the Veteran's service-connected fracture of the 
right tibia and fibula, and degenerative arthritis, bilateral 
hips, with the Veteran's report of chronic bilateral hip pain, 
and a bone graft from the lateral aspect of both iliacs that 
"would not affect the hip joint where the Veteran reported the 
pain."  The examiner stated that the Veteran's "bilateral hip 
pain [was] most likely from obesity and years of physical 
training, as well as degenerative changes."  Other diagnoses 
included resolved fracture, right tibia and fibula, with one 
episode of osteomyelitis, resolved at this time, and chronic pain 
secondary to the previous fracture; scar from the fracture of 
right tibia and fibula; paralysis of the external cutaneous 
nerve, right lower extremity secondary to the service-connected 
tibia and fibula fracture; and mild degenerative arthritis of the 
lumbar spine not likely secondary to the service-connected right 
tibia and fibula fracture and most likely secondary to age and 
obesity.  The examiner commented that the Veteran would "not be 
able to perform physical employment, [but] he seemed appropriate 
for sedentary employment."  

An October 2009 VA orthopedic examination report noted that the 
Veteran's claims file, service treatment records, and 
radiographic studies were reviewed in their entirety prior to the 
examination.  The Veteran reported that he had left hip pain.  He 
stated that the pain was located in his grown as well as in the 
lateral aspect of his left hip.  The Veteran reported that he had 
not undergone surgery on the left hip itself, but that he did 
have an iliac crest graft taken from the anterior superior iliac 
spine in the 1980s.  He stated that he had the graft taken for 
his right tibia.  The Veteran indicated that he fractured his 
right tibia and fibula back in 1977 when he fell from a halftrack 
and hit a tree.  He indicated that he went on to develop 
osteomyelitis and that he did undergo surgery on his right tibia.  
The Veteran stated that the bone graft procedure was done to the 
right tibia, again, in the mid 1980s.  He reported that he was 
not working and that he last worked in 2000 as an electrical 
engineer.  He indicated that he had not sought work since that 
time.  The Veteran stated that he did chores around the house, 
but that he left big chores such as cutting the grass, to other 
people.  He reported that he was able to perform all the 
activities of daily living.  

The diagnoses were mild left hip osteoarthritis and a healed 
right tibia fracture.  The examiner commented that upon review of 
the Veteran's chart, and after performing a history and physical 
examination, the Veteran's left hip pain was likely due to mild 
osteoarthritis in the left hip.  The examiner indicated that the 
Veteran's mild osteoarthritis of the left hip "[was] likely due 
to his morbid obesity."  The examiner reported that the Veteran 
was five feet six inches tall and that he was 300 pounds and 
morbidly obese.  It was noted that obesity put great strain on a 
person's joints.  The examiner stated that the Veteran had a 
history of alcohol abuse and that alcohol abuse could accelerate 
hip osteoarthritis.  The examiner stated that "[that] was where 
[he] [believed] his hip pain was coming from."  

The examiner reported that there was no connection between the 
Veteran's left hip disability and his fractured right tibia and 
fibula.  The examiner indicated that "[the Veteran's] left hip 
pain [was] not caused by or a result of his fractured right tibia 
and fibula."  The examiner stated that the fractures of the 
Veteran's right tibia and fibula were healed, that they were 
really no longer an issue for him, and that they certainly would 
not affect the contralateral hip.  The examiner commented that 
"again, [the Veteran's] left hip pain [was] not caused by or a 
result of his period of service."  The examiner indicated that 
"[the Veteran's] service-connected residuals for fracture of 
[the] tibia and fibula [had] not aggravated his left hip 
condition."  The examiner stated that such aggravation did not 
occur because the right tibia was healed.  The examiner reported 
that the Veteran's left hip was contralateral to the side of the 
fracture, so there was no connection, and certainly not one 
anatomically.  

The examiner indicated that he thought that "[the Veteran] [was] 
definitely employable."  The examiner indicated that the 
Veteran's service-connected disabilities included limited knee 
extension, paralysis of external cutaneous nerves, superficial 
scars, a thigh condition, and impaired hearing.  The examiner 
stated that those service-connected disabilities would not 
prohibit the Veteran from working.  The examiner reported that 
there were sedentary, desk-type, jobs that the Veteran could 
perform.  The examiner commented that, "therefore, his service-
connected disabilities would not prevent him from working and he 
could certainly obtain employment that would suit him."  

In evaluating the probative value of competent medical evidence, 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the 
province of the Board.  It is not error for the Board to favor 
the opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons or bases.  
See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

As an initial matter, the Board observes that the September 2008 
joint motion (noted above in the INTRODUCTION) found that the 
Board failed to ensure compliance with its previous remand 
directives and that the Board failed to ensure VA's duty to 
assist had been fulfilled with respect to obtaining a medical 
examination and opinion as to possible aggravation of the 
Veteran's left hip disability by his service-connected residuals 
of a fractured right tibia and fibula.  This case had been 
previously remanded by the Board in December 2004, partly to 
schedule the Veteran for a VA examination with an opinion from an 
examiner as to whether the Veteran's service-connected 
disabilities at least as likely as not rendered him unemployable.  
The Board requested that the opinion should be accompanied by 
supporting rationale to include a description as to the nature of 
the limitations resulting from the Veteran's service-connected 
disabilities.  

The September 2008 joint motion found that the August 2006 VA 
examiner's opinion that the Veteran would not be able to perform 
physical employment, but that he seemed appropriate for sedentary 
employment, did not meet the Board's requirement of an opinion 
expressed as "at least as likely as not" with respect to the 
Veteran's unemployability.  The joint motion also indicated that 
the VA examiner did not provide supporting rationale for his 
opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Additionally, the joint motion found that the Veteran had not 
been provided a medical examination with a medical opinion as to 
whether it is at least as likely as not that the Veteran's left 
hip disability has been aggravated by his service-connected 
residuals of a fractured right tibia and fibula.  

The Board observes that the examiner pursuant to the October 2009 
VA orthopedic examination report specifically addressed whether 
it was at least as likely as not that the Veteran's left hip 
disability had been aggravated by his service-connected residuals 
of a fractured right tibia and fibula.  The Board also notes that 
the examiner also specifically found that the Veteran's service-
connected disabilities would not prevent him from working.  The 
Board observes that the examiner provided rationales for his 
opinions as to both aggravation and the Veteran's employability.  
Therefore, the Board has complied with the September 2008 joint 
motion.  

The Board notes that the opinions provided by the VA examiners 
pursuant to the January 2003, September 2005, and October 2009 VA 
orthopedic examination reports, as well as the August 2006 VA 
general medical examination report, all involved a review of the 
Veteran's claims entire claims file and a discussion of the 
medical evidence of record.  The Board observes, therefore, that 
all of the opinions are of some probative value in this matter.  

The Board also notes that pursuant to the January 2003, September 
2005, and October 2009 VA orthopedic examination reports, as well 
as the August 2006 VA general medical examination report, the 
Veteran stated that he had iliac crest bone grafts taken from his 
left hip in the 1980s as a result of his service-connected 
residuals of a fractured right tibia and fibula.  The Board notes 
that there is no medical evidence of record supporting the 
Veteran's statements in this regard.  The Board observes that the 
January 2003 VA orthopedic examination report specifically 
indicated that the Veteran had undergone an open reduction and 
internal fixation of the right ulna with a bone graft from his 
left hip in April 1989.  Additionally, the Board notes that the 
Veteran is already service-connected for donor site scars of the 
right leg as a result of his service-connected residuals of a 
fractured right tibia and fibula.  Further, the Board observes 
the Veteran's statements relating iliac bone crest grafts of his 
left hip to his service-connected residuals of a fractured right 
tibia and fibula were nothing more than a recitation of his 
belief.  As such, any repetitions of these statements by doctors 
reciting a reported medical history are not probative in linking 
any present left hip disability with the Veteran's periods of 
service or with his service-connected residuals of a fractured 
right tibia and fibula.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because the 
transcriber is a medical professional).  

Additionally, the Board observes that the examiner pursuant to 
the January 2003 VA orthopedic examination report indicated that 
on the present examination, "[he] really did not see any 
evidence that [the Veteran] had a left hip condition."  The 
examiner reported that the Veteran did have a previous well 
healed incision over the left hip from the surgical area, but 
that his chief complaint of pain was really more in the posterior 
buttocks area where there had never been any other incisions.  
The examiner stated that he could not appreciate any severe 
pathology on a magnetic resonance study or on X-rays of the hip 
joint.  The examiner indicated that the Veteran did have some 
buttocks tenderness, but that it was nowhere near the previous 
incision and that he did not think it was related at all in any 
way to his previous injuries or his right leg condition.  The 
examiner stated that he did not think any such tenderness was 
service-connected in anyway.  The examiner commented that he did 
not think such tenderness was related in any way to the Veteran's 
previous surgery or his previous condition as the examination 
clearly showed that the area of tenderness was not located near 
the previous surgical incision, that it did not involve the hip 
joint, that it did not involve any of the bony or muscular 
attachments, and that it would not be related to the Veteran's 
previous condition.  The Board observes that the examiner 
essentially found that the Veteran did not have any evidence of a 
left hip condition.  The Board notes that subsequent medical 
evidence of record clearly shows that the Veteran presently has a 
left hip disability, osteoarthritis.  Therefore, the Board finds 
that the opinions provided by the examiner pursuant the January 
2003 VA orthopedic examination report is less probative in this 
matter.  

Further, the Board observes that the September 2005 VA orthopedic 
examination report related diagnoses that included left hip, no 
significant osseous, articular, or soft tissue abnormalities.  
The examiner commented that he agreed with the previous VA 
examiner regarding his opinion that "it [was] less likely than 
not that [the Veteran's] left hip was secondary to his service-
connected injury of the tibia and fibula or of the right hip."  
The Board notes that the VA examiner did not specifically 
diagnose a left hip disability.  The Board also observes that the 
VA examiner did not provide rationales for his opinions.  The 
Board finds, therefore, that the opinions provided by the 
examiner at the September 2005 VA orthopedic examination are also 
less probative in this matter.  

Moreover, the Board observes that the August 2006 VA general 
medical examination report related diagnoses that included 
degenerative arthritis, bilateral hips, with the Veteran's report 
of chronic bilateral hip pain, and a bone graft from the lateral 
aspect of both iliacs that "would not affect the hip joint where 
the Veteran reported the pain."  The examiner stated that the 
Veteran's "bilateral hip pain [was] most likely from obesity and 
years of physical training, as well as degenerative changes."  
The Board observes that the VA examiner did not provide any 
rationales for his opinion.  Additionally, the Board notes that 
it is unclear whether the examiner was referring to the Veteran's 
periods of service when she noted the Veteran's years of physical 
training.  Consequently, the Board finds that the examiner's 
opinions pursuant to the August 2006 VA general medical 
examination report are also of less probative value in this 
matter.  

Conversely, the Board notes that the October 2009 VA orthopedic 
examination report indicated diagnoses including mild left hip 
osteoarthritis.  The examiner indicated that the Veteran's mild 
osteoarthritis of the left hip "[was] likely due to his morbid 
obesity."  The examiner reported that the Veteran was five feet 
six inches tall and that he was 300 pounds and morbidly obese.  
It was noted that obesity put great strain on a person's joints.  
The examiner stated that the Veteran had a history of alcohol 
abuse and that alcohol abuse could accelerate hip osteoarthritis.  
The examiner stated that "[that] was where [he] [believed] his 
hip pain was coming from."  The examiner also reported that 
there was no connection between the Veteran's left hip disability 
and his fractured right tibia and fibula.  The examiner indicated 
that "[the Veteran's] left hip pain [was] not caused by or a 
result of his fractured right tibia and fibula."  The examiner 
stated that the fractures of the Veteran's right tibia and fibula 
were healed, that they were really no longer an issue for him, 
and that they certainly would not affect the contralateral hip.  
The examiner commented that "again, [the Veteran's] left hip 
pain [was] not caused by or a result of his period of service."  
The examiner indicated that "[the Veteran's] service-connected 
residuals for fracture of [the] tibia and fibula [had] not 
aggravated his left hip condition."  The examiner stated that 
such aggravation did not occur because the right tibia was 
healed.  The examiner reported that the Veteran's left hip was 
contralateral to the side of the fracture, so there was no 
connection between the two, and certainly not one anatomically.  

The Board observes that the VA examiner's opinions are the most 
consistent with the evidence of record.  Additionally, the VA 
examiner provided a current diagnosis for the Veteran's left hip 
disability (osteoarthritis), and provided rationales for his 
opinions.  Therefore, the Board finds that the examiner's 
opinions pursuant to the October 2009 VA orthopedic examination 
are the most probative in this matter.  See Wensch v. Principi, 
15 Vet. App. 362 (2001).  

The Board observes that the most probative medical evidence does 
not suggest that the Veteran's current left hip disability is 
related to his periods of service.  In fact, the probative 
medical evidence provides negative evidence against this finding, 
indicating that the Veteran's current left hip disability began 
years after his periods of service, without any relationship to 
any incident of service.  Additionally, the probative medical 
evidence fails to indicate that the Veteran's current left hip 
disability was caused or worsened by his service-connected 
residuals of a fractured right tibia and fibula.  

The Veteran has specifically alleged that his current low back 
disability occurred as a result of his periods of service or, 
more specifically, that it is related to his service-connected 
residuals of a fractured right tibia and fibula.  As a layperson, 
however, the Veteran is not competent to give a medical opinion 
on the diagnosis or etiology of a condition.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  The Board observes 
that the Veteran is competent to report that he had left hip pain 
during his periods of service, or during any Army Reserve 
service, but he is not competent to provide a medical opinion 
regarding the etiology of any such disorder.  Thus, the Veteran's 
lay assertions are not competent or sufficient.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The weight of the competent medical evidence demonstrates that 
the Veteran's left hip disability began many years after his 
periods of service, was not caused by any incident of service, 
and is not proximately due to or the result of his service-
connected residuals of a fractured right tibia and fibula.  The 
Board concludes that neither direct nor secondary service 
connection for a left hip disability is warranted.  As the 
preponderance of the evidence is against the claim for service 
connection, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II.  TDIU Rating

A TDIU rating may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where 
these percentage requirements are not met, entitlement to the 
benefit on an extraschedular basis may be considered when the 
veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including his 
employment and educational history.  38 C.F.R. §§ 3.321(b), 
4.16(b).  The Board does not have the authority to assign an 
extraschedular TDIU rating in the first instance, although 
appropriate cases must be referred to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for such extraschedular consideration.  Bowling v. 
Principi, 15 Vet.App. 1 (2001).  

In determining whether a veteran is entitled to a TDIU rating, 
neither non-service-connected disabilities or advancing age may 
be considered.  38 C.F.R. § 4.19.

The Veteran's service-connected disabilities are residuals of a 
fractured right tibia and fibula (rated 50 percent); 
osteoarthritis of the right hip (rated 20 percent); donor site 
scars of the right leg (rated 10 percent); absence of a right 
lateral cutaneous nerve (rated 10 percent); and bilateral hearing 
loss (rated 0 percent).  The combined disability rating is 70 
percent.  Therefore, the Veteran satisfies the percent rating 
standards for a TDIU rating under 38 C.F.R. § 4.16(a).  

The remaining question before the Board is whether the veteran is 
unemployable by reason of his service-connected disabilities 
alone, taking into consideration his educational and occupational 
background.  A review of the record reveals that the Veteran 
completed four years of college and that his most recent 
occupation was as an engineer.  He reports that he last worked 
full time in November 2002 and that he was laid off because of 
his disability.  

Records from the Social Security Administration (SSA) indicate 
that Veteran was receiving disability compensation and that he 
became disabled as of October 2002.  The SSA records show that 
the Veteran's severe impairments were major depression, 
osteoarthritis of both hips, and degenerative disc disease and 
arthritis of the lumbar spine.  

The Board observes that several VA examination reports of record 
include opinions from examiners addressing the Veteran's 
employability.  For example, an examiner pursuant to a September 
2005 VA examination report indicated that the Veteran was getting 
neither adequate pain management nor current treatment.  The 
examiner stated that "it would seem that until either of those 
two things were at their optimum, it [was] unrealistic to think 
that the Veteran could secure or follow a substantially gainful 
occupation."  

Additionally, the examiner pursuant to an August 2006 VA general 
medical examination report commented that the Veteran would "not 
be able to perform physical employment, [but] he seemed 
appropriate for sedentary employment."

Further, the examiner pursuant to an October 2009 VA orthopedic 
examination report indicated that he thought that "[the Veteran] 
[was] definitely employable."  The examiner noted that the 
Veteran's service-connected disabilities included limited knee 
extension, paralysis of external cutaneous nerves, superficial 
scars, a thigh condition, and impaired hearing.  The examiner 
stated that those service-connected disabilities would not 
prohibit the Veteran from working.  The examiner reported that 
there were sedentary, desk-type, jobs that the Veteran could 
perform.  The examiner commented that, "therefore, his service-
connected disabilities would not prevent him from working and he 
could certainly obtain employment that would suit him."  

The Board observes that the VA examiner at the October 2009 VA 
orthopedic examination reviewed the Veteran's claims file, and 
specifically provided rationales for his opinions as to the 
Veteran's employability.  Additionally, the VA examiner 
specifically addressed the Veteran's service-connected 
disabilities.  Consequently, the Board finds that the opinions 
provided pursuant to the October 2009 VA orthopedic examination 
report are the most probative in this matter.  See Wensch, supra.  

The Board does not have authority to assign a TDIU rating on an 
extraschedular basis under 38 C.F.R. § 4.16(b).  Bowling, supra.  
Moreover, in the instant case, the Board sees no exceptional or 
unusual circumstances that would warrant referral of the case to 
the appropriate VA official for consideration of a TDIU rating on 
an extraschedular basis.  In this regard, the evidence does not 
demonstrate that the Veteran's service-connected disabilities, 
alone, render him unable to secure and follow a substantially 
gainful occupation.  

After a thorough review of the record, the Board finds that the 
functional limitations imposed by the Veteran's service-connected 
disabilities do not preclude his performance of substantially 
gainful employment.  There is no competent evidence of record 
showing that he is unable to maintain substantially gainful 
employment due to the severity of his service-connected 
disabilities.  In fact, the evidence indicates that the Veteran 
could perform sedentary, desk-type, jobs.  

The Board acknowledges that the Veteran has problems with his 
service-connected disorders, but these factors are reflected in 
the current 70 percent combined rating.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  While his service-connected 
disabilities may cause some economic inadaptability, this also is 
taken into account in the assigned evaluation.  In this case, 
there is no showing of total individual unemployability based 
solely on these disabilities.  

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence does not demonstrate that the 
Veteran's service-connected disabilities alone, when considered 
in association with his educational attainment and occupational 
background, render him unable to secure or follow a substantially 
gainful occupation.  In the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned combined disability evaluation of 70 percent, the 
preponderance of the evidence is against his claim.  Accordingly, 
a total disability rating based upon individual unemployability 
due to service-connected disability under the provisions of 38 
C.F.R. § 4.16(b) is not warranted.  


ORDER

Service connection for a left hip disability, to include as 
secondary to service-connected residuals of a fractured right 
tibia and fibula, is denied.  

A TDIU rating is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


